DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.

Claim Rejections - 35 USC § 112
Claims 58-61, 64-72, and 76-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 58, states “with respect to the female or the male element of the device for treating the hair in one direction and one way without any other manual operation” 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58-61, 64-73, and 76-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 58-61, 64-72, and 76-78 appear to positively recite the device and structures thereof (“the wall”, “a groove…formed on the device” “a rib ….formed on the device”, in claim 60 “the path being configured...”, etc.) and a positively recited connection of the refill to the device (“to connect the refill to the device”, “receives a projection formed on the device”, etc.), which renders the claims indefinite. The aforementioned claims are directed to the sub-combination (i.e. a refill) not the combination (i.e. a refill and hair styling device); thus, the hair styling device may only be recited in intended use recitations (e.g. “for…”, “during use”, etc.) and cannot be positively recited in the claims.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 58-59 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Demetrio et al. (US Pat. 3,955,064).
Regarding claim 58, Demetrio discloses a refill (20, 30) of product for treating the hair (oil to treat the hair is provided in 20, 30, Refer to col. 4 lines 56-63) removably received in a device for treating the hair (20,30 is detachably coupled to a device 10); the refill comprising a refill body (30, 60) and an application member (20) fixed to the refill body, wherein the refill body has a male element (30) of a locking device of the push-release type, the male element being locked and unlocked both by the same movement and direction of the latch arm (as the male element 30 is inserted into the receiving female element 12, handle 15 can be pressed so that a front section of a guide 27 slides past a tongue 17 and then tongue 17 slides down into notch 28 to lock 
Regarding claim 59, Demetrio discloses the refill of claim 58, where the refill body (30, 60) forms a rib (27) which is housed in a groove (14) of complementary cross section formed in the device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 58 – 60, and 76 – 78 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Carlucci et al. (WO 2013090896 A1) in view of Bella et al. (US Pub. 2004/0119297).
Regarding claim 58, Carlucci discloses a refill (10, 110) of product for treating the hair (see para. [0038]), capable of removable receipt with a device for treating hair (see FIGS. 7-9), the refill comprising a refill body (110) and an application member (10) fixed to the refill body (see FIG. 8 showing the application member slide within a groove of the refill body), wherein the refill body has a male element (T-shaped mount 118).
Carlucci does not disclose that the male element of the refill body is of a locking device of the push-release type. However, Bella teaches a latch mechanism for a sliding cosmetic container where a housing (12) container a sliding refill drawer (14) 
Regarding claim 59, the combination of Carlucci and Bella provide the refill as claimed in claim 58. Carlucci further discloses the refill forming a rib (T-shaped mount 118) to be housing in a groove (116) of complementary cross section formed in the device for treating hair (see FIG. 8) to the connect the refill the device.
Regarding claim 60
Regarding claim 76, the combination of Carlucci and Bella provide the refill as claimed in claim 58. Carlucci further discloses that the application member (10) extends partially outside of the refill body (110), through an opening (see annotated FIG. 8 below depicting the application member neck 20 protruding out of an opening in the refill body 110).

    PNG
    media_image1.png
    802
    734
    media_image1.png
    Greyscale

Regarding claim 77, the combination of Carlucci and Bella provide the refill as claimed in claim 58. Carlucci further discloses that the application member (10) is made of a porous material (see paras. [0027-0028] disclosing that the base substrate material 12 of the application member 10 may be a porous material or synthetic binding fibers), of synthetic or natural fibers (see para. [0028]).
Regarding claim 78, the combination of Carlucci and Bella provide the refill as claimed in claim 58. Carlucci further discloses that the application member is impregnated with product (see paras. [0027-0028] disclosing that the base substrate material 12 of the application member 10 defines wicking characteristics to permit treatment agent to be retained within the substrate and then dispensed upon contact with the hair).
Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Carlucci and Bella, as applied to claim 58 above, and further in view of Hsing (US Pub. 2010/0021226).
Regarding claim 61, the combination of Carlucci and Bella provides the refill as claimed in claim 58. Although the combination above provides that the refill comprises a follower intended to follow a path (see pin 94 and path 68 of Belle), the combination above does not provide that the refill comprises a path intended to accept a follower formed on the arm, the path being configured so as to bring the follower into abutment in the direction of insertion of the refill into the housing, under the effect of an elastic body, upon insertion of the refill into the housing, and to release the follower through further pressure on the refill starting from this position of abutment. However, Hsing demonstrates that the reversal and rearrangement of parts by switching the .
Claims 64 – 74 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carlucci and Bella, as applied to claim 58 above, and further in view of Salciarini et al. (US Pub. 2011/0147399).
Regarding claim 64, the combination of Carlucci, Bella, and Salciarini provides the refill as claimed in claim 63. The combination above further provides that the projection (see 46 as taught by Salciarini) has an ogee shape in the direction of insertion (see Salciarini FIGS. 9-11 depicting a male projection with a curved ogee shape of 46).
Regarding claim 65, the combination of Carlucci, Bella, and Salciarini provides the refill as claimed in claim 64. The combination further provides that the projection (see 46 as taught by Salciarini) has at least one overthickness (see the side flanges of 

    PNG
    media_image2.png
    724
    610
    media_image2.png
    Greyscale
 
Regarding claims 66-68, the combination of Carlucci and Bella provides the refill as claimed in claim 58. Although the combination above provides the use of a push-release type locking mechanism via a follower and path with a follower projection  However, Salciarini teaches a cosmetic container with a part (11) releaseably coupled to the housing (2) via a push-release type latching mechanism (see FIGS. 9-11) in which the push-release type mechanism comprises a female element (40, 41, 43) in the form of a cavity (space 41 receiving vertically movable part 43) (see FIGS. 9-11) configured to receive a projection (46) (see FIGS. 9-11) in which the receiving cavity (41) is delimited by two arms (45) of a seat (43), mounted under elastic preload in the direction of insertion by an elastic body (see the uncoupled state of the push-release type mechanism as depicted in FIG. 11 with the arms 45 elastically preloaded outward to receive the projection 46; see also para. [0070] describing the spring-loaded relative movement between cavity 41 and seat 43 – thus providing the arms 45 will deform under the load of an elastic body), in which the arms (45) of the seat (43) are elastic (see the transition of the arms 45 bending at a lower hinge where the arms are coupled to the seat 43 upon insertion of the projection and depicted as a process starting from FIG. 11 to FIG. 10 and finally to full insertion in FIG. 9 depicting the deformation of the arms 45; see also para. [0070] describing the spring-loaded relative movement between cavity 41 and seat 43 – thus providing the arms 45 will deform under the load of an elastic body) deforming through contact with the calls of the camber (the arms 45 deforming from contact with shoulder 47 upon insertion; see also para. [0077]) as an additional configuration of a push-release type mechanism incorporating a male-female locking mechanism in addition to a follower-path configuration for a push-release type latching mechanism. It would have 
Regarding claim 69, the combination of Carlucci, Bella, and Salciarini provides the refill as claimed in claim 67. The combination above further provides that the arms (45) have an overthickness oriented toward a projection formed on the arm (see Salciarini depicting an inner overthickness of each arm 45 closing around the flanges on the projection 46 in the closed configuration as depicted in FIGS. 9-10; see also para. [0075] describing the locking engagement between the arms 45 and the projection 46), so that the overthickness of the elastic arms is situated behind an overthickness of the projection on the arm, in the direction of insertion of the refill into the housing, when the connection between the refill and the arm is locked (see FIGS. 9-10 of Salciarini).
Regarding claims 70-71, the combination of Carlucci, Bella, and Salciarini provides the refill as claimed in claim 67. The combination above does not provide that the seat forms a lug extending in a direction perpendicular to the direction of insertion of the refill into the housing, said lug being intended to be received into abutment, in the direction of insertion of the refill into the housing, in a slot formed in one of the walls of the housing, when the refill is fixed to the arm; wherein the lug is configured to be However, Salciarini teaches the use of such a lug (see annotated FIG. 9 below indicated the follower finger as the lug) extending in a direction perpendicular to the direction of insertion (the arm 44 having a follower finger will protrude into the guide track to follow the track around notch 42), said lug received into abutment in a slot (42A) formed within the walls of the housing (notch 42A formed within the cavity wall 41) where the lug deforms and travels along the path within cavity 41 starting from a position of abutment (see FIG. 11 depicting lug abutted against notch 42) upon inserting pressure.
Regarding claim 72, the combination of Carlucci, Bella, and Salciarini provides the refill as claimed in claim 67. The combination further provides that the elastic body (see para. [0070] of Salciarini providing at least one spring providing a loading between the relative parts 41 and 43 of the female receiving element) is a shape-memory body which has two distinct positions with a first position being compressed and loaded and a second position being relaxed and unloaded (see para. [0070] of Salciarini providing at least one spring spring-loading the engagement of the female locking member such that there exists in unloaded position as depicted in FIG. 11 and a compressed and loaded position as depicted in FIG. 9 such that the elastic element of a spring will be in a stable state in either position, thus forming a bi-stable elastic element).

    PNG
    media_image3.png
    940
    665
    media_image3.png
    Greyscale

Claims 58 and 64-71 are rejected under 35 U.S.C. 103 as being unpatentable over Yde et al. (US Pub. 2009/0019719) in view of Kurosaki (US Pat. 5,292,158)
Regarding claim 58, Yde discloses a refill (132, 30) of product for treating hair for removable receipt in a device (122) for treating hair, the refill comprising a refill body (132); and application member (30) fixed to the refill body, wherein the refill body has a male element (134) of a locking device, the male element of the refill body being able to be locked with respect to a corresponding female element (128) of the device (see para. [0032]) by a relative movement in translation of the male element or the female element of the refill with respect to the female or the male element of the arm in one direction and one way (see para. [0032] describing the sliding locking mechanism of the refill into the device).
Although Yde discloses that the manner in which the locking relationship is obtained may vary to suit the situation (see para. [0032]), Yde does not disclose that the latch between male element (134) and female element (128) is of the push-release type and corresponding locking movement associated therewith. However, Kurosaki teaches a latch device in which a latch body is retained in a pushed-in state or a withdrawn stated in a housing so as to be provided with the same function of a lock mechanism (see FIGS. 8-9; see Col. 4, lines 13-39) comprising a male insertion element (34) with an ogee shape (see FIG. 9) which is inserted into a female receiving element latch (L) in a push-release type configuration in order to provide a thin latch device capable of withstanding significant tensile forces (see Col. 3, lines 45-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the latching engagement between the refill and the device as provided by Yde to include the push-release latching mechanism as taught by 
Regarding claims 64-65, the combination of Yde and Kurosaki provides the refill of claim 58. The combination further provides that the refill body has a male element (34) of a locking device of the push-release type in the form of a projection with an ogee shape and an overthickness perpendicular to the direction of insertion (see FIG. 9) such that the projecting extending in the direction of insertion will be locked upon insertion (see FIG. 9).
Regarding claim 66-67 and 70-71, the combination of Yde and Kurosaki provides the refill of claim 58. The combination further provides that a female element (see Kurosaki latch L; comprising housing 14 with all interior components as depicted in FIG. 9) of a locking device in the form of a cavity (see hollow interior of housing 14 as depicted in FIG. 9 with opening 16) which receives a projection (34); where the receiving cavity is delimited by two arms (36) of a seat (10), which is elastically preloaded via a compression spring (24); where the seat forms a lug (32; see FIG. 8) in a direction perpendicular to the direction of insertion (see FIG. 8) such that the lug is receiving into abutment in a slot (31) formed in the walls of the housing (14; see FIG. 8) such that the lug is deformed and travels down the slot (31) upon latching insertion to prevent pulling the seat from the housing (see Col. 11, lines 55-64). While the combination above disposed the male element of the push-release latch on the refill and the female element on the device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the refill to have 
Regarding claim 68, the combination of Yde and Kurosaki provides the refill of claim 67. The combination further provides that the arms (36) of the seat are elastic and deform through contact with the walls of a chamber (40; see top walls at opening 16) upon insertion of the male element (34) (see flexible hinges 36B allowing the arms to deform; see also Col. 11, lines 65-68 and Col. 12, lines 1-11).
Regarding claim 69, the combination of Yde and Kurosaki provides the refill of claim 67. The combination further provides the elastic arms (36) have an overthickness oriented towards an inserting projection (34) such that the overthicknesses of the arms lock in the male insertion element (see FIG. 9; see also Col. 11, lines 65-68 and Col. 12, lines 1-11).
Claims 58 – 60, and 76 – 78 are rejected under 35 U.S.C. 103 as being unpatentable over Carlucci et al. (WO 2013090896 A1) in view of Bau (US Pat. 3,082,869).
Regarding claim 58, Carlucci discloses a refill (10, 110) of product for treating the hair (see para. [0038]), capable of removable receipt with a device for treating hair (see FIGS. 7-9), the refill comprising a refill body (110) and an application member (10) fixed to the refill body (see FIG. 8 showing the application member slide within a groove of the refill body), wherein the refill body has a male element (T-shaped mount 118).
Carlucci does not disclose that the male element of the refill body is of a locking device of the push-release type. However, Bau teaches a cosmetic stick applicator comprising an application member (107) connected to a refill body (106) together 
Regarding claims 66-68, the combination of Carlucci and Bau provides the refill of claim 58. The combination above further provides that the female element of the locking device forms a cavity (see Bau where the upper section of area bounded by arms 102 and transverse wall 93 receives the bottom of the inserted base 106; see also Col. 5, line 70 – Col. 6, line 12) where the cavity is delimited two arms (two of the arms 102 on opposing sides of the member 97 extending through slots in seat 93) mounted under elastic preload (arms 102 being provided with inwardly directed V-shaped ends to form a leaf spring structure to allow for deformation of the arms upon insertion to lock in the inserted element) where the arms (102) deform through contact with the walls of a chamber receiving the elastic body (see the bottom edge of the slots 103 in member .

Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Demetrio discloses a manual operation other than the simple translation of the refill, applicant has not disclosed in the specification what constitutes as “without any other manual operation”, the claim is drawn to the refill and not the combination of the device and refill, therefore, the limitation “without any other manual operation” is drawn to the combination and is not a requirement for the refill component.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
In response to applicant’s argument that one skilled in the art would not understand how to add the teaching of Bau to the device of Carlucci, is not persuasive, both devices disclose locking mechanisms and one having ordinary skill in the art would understand how to substitute the locking mechanisms.

Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






5/24/2021
/RACHEL R STEITZ/Primary Examiner, Art Unit 3772